Case 1:20-mc-00131-VSB Document 5-3 Filed 03/04/20 Page 1 of 9




                         EXHIBIT C
               New Case  1:20-mc-00131-VSB
                   York City (Manhattan)                                   Document 5-3 Filed 03/04/20 Page 2 of 9
                                                                                                              December                                                   2017 - May 2018
  72           U.S. - NEW YORK                                                                                                                                        The Bank Directory


  Bank of America, NationalAssociation                                                              listing continued
 Branchof Charlotte,NC                           Rt No 02100032 2 1-32/210                        •· 425 LexingtonAve, Fmt 8 (10017),212/682-8318,Mgr NR
 1680Broadway(10019)                             Mgr NA                                             -·550 5th Ave (10036),646/828-3324,Mgr NA
 212/581-0951                                    BranchDeposits 6130/16 172,182,000               • 560 2nd Ave (10016),212/220-0534,Mgr NA 1 1',
                                                                                                      254 W 57th St (10107),212/287-0095,Mgr NA
   OtherCity Branches                                                                                 345 Park Ave S (10010),212/684-3762,Mgr NA'
   50 BayardSI (10013-4903),212/406-4711,Mgr NA                                                       270 7th Ave (10001),212/271-3000,Mgr NA
     BranchDeposits 6130/16 357,757,000·                                                              88 Bowery(10013),917/534-7931,Mgi NA
   277 Canal St (10013),646/833-1982,Mgr NA                                                       • 260 GreenwichSt (10007),212/571-2404,Mgr NA
   . BranchDeposits 6130/16 149,805,000                                                            , 95 Wall St (10005),212/548-3052,Mgr NA
   358 Fifth Ave (10001),212/220-0417,Mgr NA                                                      •· 1275 LexingtonAve (10028),212/717-4779,Mgr NA
     BranchDeposits 6/30/16 230,599,000                                                            , 4 World FinancialCtr, 250 VeseySt (10280),609/274-8416,Mgr NA
   116 Fifth Ave (10011-5660),212/633-7505,Mgr NA                                                     150 BroadwayAve (10038),212/406-0475,Mgr NA
     BranchDeposits 6130/16 150,900,000                                                                 BranchDeposits 6/30/16 324,252,000
   592 Fifth Ave (10036-4707),212/852-8870,Mgr NA                                                     625 Blh Ave (10018),800/432-1000,Mgr NA
     BranchDeposits 6130/16 2,770,538,000                                                               BranchDeposits 6130/16 5,330,000
   318 Grand St (10002-4592),800/432-1000,Mgr NA
     BranchDeposits 6130/16_73,676,000
   345 Park Ave (10154),212/355-4436,Mgr NA
                                                                                                    Bank of America,NationalAssociationbranch(es)locatedat 4 w 57thSt, ceased
                                                                                                    oparalions,effectivaOctober,2015.
     BranchDeposits 6/30/16 1,661,345,000
   1143LexingtonAve (10075),212/717-4779,Mgr NA
     BranchDeposits 6/30/16 148,374,000                                                             Bank of Baroda
'. 72 SecondAve (10003-8628),800/432-1000,Mgr NA                                                    Branchof Baroda,India                            Rt No 0260 05322 1-532/260
     BranchDeposits 6/30/16 99,594,000                                                              One Park Avenue(10016-5801)                      Mgr NA
   515 SeventhAve (10018-5997),212/704-7075,Mgr NA                                                  212/578-4550ext. 3003 TelexRCA238957             BranchDeposits 6130/16 6,352,936,000
     BranchDeposits 6/30/16 215,650,000                                                             Fex212/578-4565 CableFORENBAR
   589 Broadway(10012-4481),800/432-1000,Mgr NA                                                     Emailce.usa@bankofbaroda.com·
     BranchDeposits 6130116190,922,000                                                              Wire S.W.1.F.T.BARB US 33
   56 E 42nd St (10017-5402),212/907-5225,Mgr NA Rt No 0260 0750 8 1-0750/0260
     BranchDeposits 6/30/16 103,363,000                                                             Bank of China Limited
   92 DelanceySt (10002-3293),212/253-5974,Mgr NA Rt No 0260 0750 8 1-0750/0260                     Branchof Beijing,China                           Rt No 0260 0326 9 1-326/260
     BranchDeposits 6130/16 68,294,000                                                              410 MadisonAve (10017-1907)                      Mgr NA
   988 Third Ave (10022-1204),212/891-2820,Mgr NA Rt No 02600750 8 1-0750/02°60                     212/935-3101 Telex661723BKCHI
     BranchDeposits 6/30/16 177,343,000                                                                                                              BranchDeposits 6130/16 16,543,431,000
                                                                                                    Fax 212/593·1831
   4061 Broadway(10032),9171521-0431,  Mgr NA                                                       EmailService US@bank-of,china.com
     BranchDeposits 6130/16 47,979,000                                                              Wire S.W.I.F.T.BKCH US 33, BKCHUS 33 URC
   670 Sixth Ave (10010),917/521-2629,Mgr NA
     BranchDeposits 6130/16 76,286,000                                                              OtherCity Branches
   770 Broadway(10003),212/253-2718,Mgr NA                                                          42-44 E Broadway(10002),212/925·2355,Fex 212/431-6157,Mgr NA
     BranchDeposits 6/30/16 117,609,000
   36 E 14th St (10003),212/542-1002,MgrNA                                                          Bank of CommunicationsCo., Ltd
     BranchDeposits 6/30/16 1,436,501,000                                                           Branchof Shanghai,China               ·          RI No 0260 12629 1·1282/260
   157 E 125th St (10035-1748),212/534-0025,Mgr NA                                                  1 ExchangePlaza,55 Broadway,31st & 32nd          Mgr HongTu, Gen Mgr
     BranchDeposits 6/30/16 30,931,000                                                              Fl (10006-3008)                         .
   29 Broadway(10006-3201),212/563-7625,Mgr NA                                                      212/376-8030 Fax 212/376·8089
     BranchDeposits 6/30/16 316,913,000                                                             Wire S.W.1.F.T.COMMUS 33
   1775Broadwayand W 57th St (10019-1903),800/432-1000,Mgr NA
     BranchDeposits 6130/16 259,167,000                                                             The Bank of East Asia, Limited
   800 AvenueOf The Americas(10001-6345),212/684-1541,Mgr NA                                        Branchof Hong Kong Island,Hong Kong              RI No 0260 1385 1 1-13851260
     BranchDeposits 6/30/16 182,497,000                                                             540 MadisonAve, 101hFl (10022)                   Mgr Peng-wahTang, Gen Mgr
   200 Park Ave (10166-0005),212/949-0102,Mgr NA                                                    212/238-8200 Fex212/219-3211
     BranchDeposi1s 6130/16 75,539,000                                                                                                               BranchDeposits 6/30/16 1,820,247,000
                                                                                                    Emailinfo@nybea.com
   2770 Broadway(10025-2805),212/222-6281,Mgr NA                                                    Wire S.W.I.F.T.BEAS US 33
     BranchDeposits 6130/16 107,187,000
   215 W 125th St (10027-4426),212/662-2368,Mgr NR                                                  Bank of Hope
     BranchDeposits 6/30/16 31,821,000                                                              Branchof Los Angeles,CA                          Rt No 0260 13246 1-1324/260
   1293Broadway(10001-2910),212/290-1988,Mgr NA                                                                                                      Mgr NA
                                                                                                    16 W 32nd St (10001)
     BranchDeposits 6130/16 132,929,000                                                             212/279-2790
   One Penn Plaza East (10119-0002),646/458-0010,Mgr NA
     BranchDeposits 6/30/16 140,172,000                                                             Other City Branches
   675 Third Ave and 42nd St (10017-5707),212/867-9546,Mgr NR                                       308 Fifth Ave (10001-3819),212/695-5757,Mgr NA RI No 0260 13165 1-1316/0260
     BranchDeposits 6130/16 162,522,000
   25 W 51st St (10019-6902),212/586-0830,Mgr NA                                                    Bank of India
     BranchDeposits 6/30/16 1,389,954,000                                                           Branchof Mumbai,India                            Rt No 0260 05458 1-545/260
   335 MadisonAve (10017-4611),212/260-0780,Mgr NA                                                  277 Park Ave (10172-0083)                        Mgr G s Daholre,Mng Dir
     BranchDeposits 6/30/16 363,282,000                                                             212/753-6100 Telex234444239768216762
   106W 117th St (10026-2256),212/662-0102,Mgr NA                                                                                                    BranchDeposits 6130/16 4,794,281,000
                                                                                                    218037 Fax 212/319-6347 GableSTRINGENT
     BranchDeposits 6/30/16 31,729,000                                                              NYK
   2574 Broadway(10025-5652),212/222-2460,Mgr NA                                                    Emal/boiny@usa.net
     BranchDeposits 6130/16 57,842,000                                                              Wire S.W.1.F.T.SKID US 33
   261 Broadway(10007-2305),212/393-1030,Mgr NR
     BranchDeposits 6/30/16 87,875,000
   1066LexingtonAve (10021-2837),212/774-1883,Mgr NA
                                                                                                    The Bank of Japan
                                                                                                    Rep Officeof Tokyo,Japan                         Rt No
     BranchDeposits 6130/16 76,004,000                                                              One ChaseManhattanPlaza,59th Fl (10005)          Mgr NA
   2380 Broadway(10024),212/724-2402,Mgr NR                                                         212/269-6566 Fax 212/269-6127
     BranchDeposits 6/30/16 182,839,000
   301 W 145th'St (10039),646/393-3540,Mgr NA
     BranchDeposits 6130/16 25,246,000                                                              The Bank of Korea
   224 W 4th St (10014),646/845-8998,Mgr NR                                                         Rep Officeof Seoul, South Korea                  Rt No
     BranchDeposits 6130/16 756,359,000                                                             780 3rd, 23rd floor (10017-0204)                 Mgr NA
   240 Part<Ave South (10003),646/794-1060,Mgr NR                                                   212/759•5121 Telex235995BOKNYUR
     BranchDeposits 6/30/16 59,817,000                                                              Fax 212/758-6563 GableKORBAREPNEW
   900 Third A~e (10022),212/752-0865,Mgr NR                                                        YORK
     BranchDeposits 6/30/16 112,952,000                                                             Emailbokny@cais.com
   13301st Ave (10021),646/794-0409,Mgr NR
     BranchDeposits 6130/16 73,899,000                                                              The Bank of Kyoto, Ltd
   115W 42nd,St (10036),212/764-0694,Mgr NA                                                         Branchof Kyoto,Japan                             Rt No 0260 11565 1-11561260
     BranchDeposits 6130/16 40,552,145,000                                                          Two World FinancialCtr, 225 LibertySt, 36th      Mgr NA
   210 Dyckma~St (10040),718/838-7924,Mgr NA                                                        Fl (10281) Telex3723889BOKNY
     Branch~its        6/30/16 24,108,000                                                           Fax 212/945-9088
   1107Third Ave (10065),646/666-6180,Mgr NR
   808 ColumbusAve (10025),212/328·0004,Mgr NR                                                      Bank of Montreal
   127 Blh Ave (10011),212/229-4753,Mgr NA                                                          Branchof Montreal,Canada                         Rt No
   2077Broadway(10023),212/595-1361,Mgr NA                                                          3 Times Square(10036-6564)                       Mgr NA
   2260 Broadway•(10024),212/381-0912,Mgr NA                                                        212/758·6300 TelexMTLA UT (TAT) 177607
   835 8th Ave (10019),212/l87-2481,Mgr NR                                                          CableBKMONTREALNYK
                                                                              listing continued
                             Case 1:20-mc-00131-VSB Document 5-3 Filed 03/04/20 Page 3 of 9
pecember 2017 - May 2018                                                                                                                    New York City (Manhattan)
fbe Bank Directory                                                                                                                           U.S. - NEW YORK                                         73

The Bank of Nagoya, Ltd                                                                              Banquede !'Habitatdu Senegal
8f811Ch
      of Nagoya,Japan                           Rt No 0260 1229 2 1-1229/260                        Agencyof Dakar,Senegal                              Rt No
345Park Ave (10017-3136)                        Mgr NA                                              450 7th Avenue,Suite 601 (10123)                    Mgr NR
212/867-7580 Telex216750 NAGONY                                                                     212/841-3000
fax2121867-9188
                                                                                                     BarclaysBank PLC
TheBank of New York Mellon                      Rt No 0210 0001 8 1-11216         Fedwireon-line    Branchof London,United Kingdom                      Rt No 0260 0257 4 1-257n60
                                                Fed TelegraphNameBK OF NYC                          200 Park Avenue (10016)                             Mgr NR
state/CommercialBank                              AssetRank 1/117 State 615,189U.S.                 212/412-4000
                                                                                                    Wire S.W.I.F.T. BARC US 33
                                                                                                                                                                                          T
QfleWall St (10286)              .                FinancialFigures        6130/16        6/30/17
21it495•1784   Telex(MCI)62763 62832 232241      ·rota/ Assets     298,719,000,000280,876,000,000
Emailcustomerservice@bnymellon.com              . TotalLoans.       35,324,000,000 32,260,000,000    BayerischeLandesbank
tntsmetwww.bnymellon.comEstb 1784                 TotalDeposits · 252,100,000,000238,984,000,000    Branchof Munich,Germany                             Rt No 0260 0333 7 1-333/260
MsmbFDIC, Fed, ABAMN, BACS Lid, Chaps             TotalEquity     . 23,430,000,000 25,474,000,000   560 LexingtonAve, 22nd Fl (10022)                   Mgr
CleanngCo ltd ACH:Yes                             Net Income         1,089,000,000 1,254,000,000    2121310·9800 Fax 212/310-9822                        Karl-HeinzWallner,SVP, alternatePrincipal
ReturnItems 412/234-2335                                                                            Wire S.W.I.F.T. BYLA US 33, BYLA US 33 IBF,             Officer .
//OldingCo Bank of New York Mellon Corporation,                                                     BYLA US 33 NYC
NewYork City                              .                      .
WireS.W.1.F.T.IAVT US 3N, IRVT US 3N ACH, IRVTUS 3N GCO, IAVT US 3N ADA, IRVT US 3N BOS,             BBCN Bank changedtitle to Banko/ Hope,effectiveJuly, 2018.
IRVTUS 3N GSC, IRVT US 3N LCI, IRVT US 3N LCM, IRVT US 3fi LCR, IRVT US 3N RCL, IRVT US .
3N RMB,IRVT US 3N STC, IRVT US 3N EQD, IRVT US 3N CLS, IRVT US 3NCMM,IRVT US 3N IAD,
IRVTUS 3N MFT, IRVT US 3N MMI, IRVT US 3N FUT, IRVT US 3N AMS, IRVT US 3N IBK
                                                                                                    The BerkshireBank                                   Rt No 0260 1192 1 1-1192/260 Fildwireon-fine
                                                                                                                                                        Fed TelegraphName BERKSHIREBANK NYC
(ForCorrespondent
                Informationplease refer to The WorldwideCorrespondents
                                                                     Guide}                         State/Commercial Bank/CommercialBank                AssetRank 551117State 94315,189 U.S.
Chair Gerald L Hassell                         · Loans RobertB Purcell,SVP & Sr Cr Ott              4 E 39Ih St (10016)                                 FinancialFigures     6130/16         6130/17
PresidentKaren B Peetz                           Marketing Frank Scarangella,SVP                    2121802·1000 Fax2121481-0815                        TotalAssets       727,355,000    699,877,000
CEOGeraldL Hassell                               Operations HowardRussell                           Emailinfo@berkbank.com                              TotalLoans        354,946,000    368,769,000
FJn/AcctgDeno D Papageorge,Sr EVP & Fin Mkt                                                         Internetwww.berkbank.com Estb 1989                  TotalDeposits     583,821,000    583,370,000
 SVcs                                                                                               ACH:Yes                                             TotalEquity       108,355,000    112,047,000
                                                                                                    ReturnItems 2121785-8499                            Net Income          2,594,000      2,862,000
CityBranches                                                                                        HoldingCo BerkshireBancorp,Inc, New York City
101BarclaySt (10286), , Mgr NA
30 BroadSt • Lower Level (10286), Mgr NR                                                            Chair MosesMarx                                     Loans NR
120Broadway,13th Fl (10271-0002),Mgr NR Rt No0260 1089 6 1-1089/0260                                President MosesKrausz                               MarketingNR
OtherBranchesHyde Park, Monsey, New York City: Brooklyn,Manhattan(6), Syracuse(2), Uniondale,       CEOMoses Krausz                                     Operations Allison P~well, SVP & COO
Utica;FL: Lake Mary; MA: Lynnlield, Westborough;NJ: P001ptonLakes, Ruthertord,Secaucus,Woodland     Fln/Acctg DavidW Lukens,Jr, EVP
Park;PA: Valley Forge; TN: Memphis,Nashville
                                                                                                    City Branches                       .


Ghe Bank of Nova Scotia
-Agencyof Toronto, Canada
250VeseySt, 23rd Fl (10281)
                                             Rt No0260 0253 2 1-2531260
                                             Mgr NA
                                                                                                    5 Broadway.(10004),2121785-4440,Fax 2121785-4441,Mgr NA
                                                                                                      BranchDeposits 6130/16 28,808,000
                                                                                                    210 PinehurstAve (10033),212/568-0013,Fax 212/568-4086,Mgr NA
                                                                                                      BranchDeposits 6130/16 21,399,000          .
212/Z25-5000 TelexITT 421791                                                                        OtherBranchesBloomingburg,Goshen,Harriman,New York City: Brooklyn(4), Manhattan(3); NJ:
Fax212/225-5090                                                                                     Teaneck                           ·
 WiraS.W.I.F.T.NOSC US 33, NOSC US 33 GSL, NOSC US 33 TPS, _NciSCUS 33 NYA
                                                                                                     BessemerTrust Company,N.A.                         Rt No 0260 0875 6 1-875/260 Fedwireon-line
Bankof Taiwan                                                                                                                                           Fed TelegraphNameBESSEMERTR NYC
Branchof Taipei, Taiwan                         Rt No 0260 1247 0 1-1247/260
                                                                                                    NationaVCommercia/  Bank                            AssetRank 29/117 State 379/5,189U.S.
11IhFloor,100 Wall Street (10005)               Mgr NA
                                                                                                    630 Fifth Ave (10111-0333)                          FinancialRgures       6130/16        6/30/17
212/968-8128 Fax 212/968-8370
                                                                                                    2121708-9100 Telex423816 Fax 212/265-5826           TotalAssets      1,910,767,000 1,908,107,000
WireS.W.I.F.T.BKTW US 33
                                                                                                    CableCARPHI /Memetwww.bessemer.com                  TotalLoans         386,348,000   476,659,000
                                                                                                    Estb 1974 Memb ABA, FDIC, Fed, BAI, NY Bnkrs        TotalDeposits    1,618,058,000 1,597,064,000
Bankof Thailand                                                                                     ACH:Yes                         .                   TotalEquity        210,575,000   226,394,000
RepOfficeof Bangkok,Thailand                    Rt No                                               Returnfiems 732/694-5574                            Net Income          18,885,000    28,424,000
1270Avenueof the Americas, 27th Fl (10020)      Mgr VachiraAromdee,Ch Rep, NYC Rep Ole              HoldingCo The BessemerGroup, Inc.,
212/218-7950 Fax 212/218-7945                                                                       Woodbridge,NJ
Emailbotnewyork@aol.com
                                                                                                     (For Correspondent
                                                                                                                      Informationpleaserefer to The WorldwideCorrespondents
                                                                                                                                                                          Guide)
Bankof the Ozarks                                                                                    Chair Stuart S Janney Ill                          Loans John G MacDonald,Mng Dir
Branchof Little Rock, AR                        Rt No 0260 1329 1 1-1329/260                         President GeorgeH Wilcox                           Marketing· RobertC Elliott, Sr Mng Dir
OneRockefellerPlz, Ste 400 (10020)              Mgr NR                                               CEO Marc Stem                                      Operations C S Ram, SVP & Asst Treas
212/218-8383                                                                                         Fln/Acctg RichardT Murtagh,Prin
                                                                                                     OtherBranchesCA: San Francisco;FL: Naples
The Bank of Tokyo-Mitsubishi UFJ, Ltd '                                                                                                                             \
Branchof Tokyo, Japan                            Rt No 0260 0963 2 1-963/260                         BHF-BANKAktiengesellschaftchangedtitle to ODDOBHFAktiengeseffschaM,
                                                                                                                                                                      effectiveApril,
1251Ave of the Americas(10020-1104)             ·Mgr NorimichlKanarl,Gen.Mgr                         2017.
2121782-4000 Telex222968TOHBANK
Fax2121782-6414
WireS.W.I.F.T.BOTK US 33                                                                             BNB Hana Bank, NationalAssociationchangedtitle to KEB HanaBank USA, National
                                                                                                     Association,effectiveSeptember,2016.        ·
OtherCityBranches
55E 52ndSt, Park Avenue Plaza (10055), 2121782-4000,Mgr NR                                           BNP Paribas
                                                                                                      Branchof Paris,France                         Rt No 0260 0768 9 1-768/260,
TheBank of Yokohama,Ltd                                                                               787 7th Ave, The EquitableTower (10019)       Mgr NA
RepOfficeof Tokyo, Japan                         Rt No                                                201/850•4000 Fax 212/841-2146
780ThirdAvenue,32nd Floor (10017)                Mgr NR                                               Wire S.W.1.F.T.BNPA US 3N, BNPA US 3N
2121750-0022 Fax 2121750-8008                                                                         CUS, BNPA US 3N FXP, BNPA US 3N PBS,
                                                                                                      BNPA US 3N SFM, BNPA US 3N SLA, BNPA US
PTBankRakyat Indonesia                                                                                3N IHC, BNPA US 31 021, BNPA US 31 022,
Agencyof Jakarta, Indonesia                      Rt No 0260 1161 7 1-1161/260                         BNPA US 31 023, BNPA US 31 024, BNPA US
11thFloor,14 Wall Street (10005)                 Mgr Nandi Hamaki,Gen Mgr                             31 025, BNPA US 31 026, BNPA US 31 027,
2121379-3840 TelexRCA 201131 BRNY UR                                                                  BNPA US 31
Fax212/379-3850 CableCABRIUSA                                                                         028, BNPAUS 31 029, BNPA US 31 030, BNPA US 31 031, BNPA US 31 032, BNPA US 31 033, BNPA
WireS.W.I.F.T.BRIN US 33                                                                              US 31 034, BNPA US 31 035, BNPA US 31 036, BNPA US 31 037, BNPA US 31 038, BNPA US 31 039,
                                                                                                      BNPA US 31 040, BNPA US 3N B2S, BNPA US 31 020, BNPA US 31 019, BNPA US 31 018, BNPA US
                                                                                                      31 017, BNPA US 31 016, BNPA US 31 015, BNPA US 31 014, BNPA US 31 013, BNPA US 31 012,
BankUnited,NationalAssociation                                                                        BNPA US 31 011, BNPA US 31 010, BNPA US 31 009, BNPA US 31 008, BNPA US 31 007, BNPA US
Branchof Miami Lakes, FL ,            .          Rt No 2670 9059 4 63-9059/2670
                                                                                                      31 006, BNPA US 31 005, BNPA US 31 004, BNPA US 31 003, BNPA US 31 002, BNPA US 31 001,
299ParkAve (10016)                               Mgr NR
                                                                                                    · BNPA US 3N WHL, BNPA US 3N AOP, BNPA US 31
631/454-4700
OtherCityBranches                                                                                    OtherCity Branches
                                                                                                     200 Park Ave (10022-1240),212/681-3000,Fax2121681-3250,Mgr NA
136E 57th St (10022),2121705-8600,Mgr NR
960Aveof lhe Americas(10001),212/356-7600,Mgr NR
623FifthAve, 11th Fl (10022),212/409-1200,Mgr NA RtNo02601458 8 1-1458/0260                          BNP ParibasFortis SA/NV
                                                                                                     Branchof Brussels,Belgium                          Rt No 0260 0123 2 1·123/260
                                                                                                     787 7th Ave, 31st Fl, The EquitableTower (10019)   Mgr Allred Torres, Dpty Br Mgr
                                                                                                     201/850-4000
                                                                                                     Wire S.W.I.F.T. GEBA US 33
           Case 1:20-mc-00131-VSB Document 5-3 Filed 03/04/20 Page 4 of 9
             New York City (Manhattan)                                                                                                       December 2017 - May 2018
74           U.S. - NEW YORK                                                                                                                       The Bank Directory


BNY Mellon, NationalAssociation                                                       CapitalOne, NationalAssociation
Branchof Pittsburgh,PA                           Rt No 0430 1926 5 8-1926/430         Branchof Mclean, VA                            RI No 0650 0009 0 14·9/650
200 ParkAve, 17th Fl (10166-6022)                Mgr NA                               502 ParkAve (10022)                            Mgr NA
800/336-8895                                                                          212/980·3840                                   BranchDeposits 6130/16 87,491,000
OtherCity Branches                                                                    Other City Branches
706 MadisonAve at 63rd St (10021-7293),212/527-3706,Mgr NA                            700 St. NicholasAve (10031),212/491-4100,Mgr NA Rt No 2260 7055 5 1•7055/2260
One Wall St, ManhattanPvt Bnkg Oftice (10286),212/635-1216,Mgr NA                       BranchDeposits 6130/16 62,898,000
51 West 51st St (10019), 212/408-7733,Mgr NA                                          116 Bowery(10013),212/431-4100,Mgr NA Rt No 2260 7055 5 1-7055/2260
200 ParkAve (10166), 210/922-4540,Mgr NA                                                BranchDeposits 6/30/16 224,842,000
                                                                                      f Penn Plz (10119),212/239-2400   , Mgr NA Rt No 2260 7055 5 1-7055/2260
BostonOverseas Financial Corp                                                           BranchDeposits 6130/16 228,670,000
EdgeAct CorpFederaVEdge  Act Corporation      Rt No                                   109 E 42nd St (10017),212/681-9000,Mgr NA Rt No 2260 7055 5 1-7055/2260
One Bryant Park (10036)                       President NA                              BranchDeposits 6130116208,303,000
617/346-4000                                                                          750 Third Ave (46th St) (10017),212/450-9725  , Mgr NA Rt No 0260 0788 3 1-0788/0260
ReturnItems Use main pttone                                                             BranchDeposits 6130    / 16 81,593,000
HoldingCo Bankof AmencaCorporation,Charlotte,                                         845 Third Ave (10022),212/935-7563,Mgr NA Rt No0260 0788 3 1-0788/0260
NC                                                                                      BranchDeposits 6130116557,098,000
                                                                                      176 Broadway(10038),212/233-3530,Mgr NA Rt No0260 0788 3 1-0788/0260
· The BridgehamptonNational Bank                                                        BranchDeposits 6/30/16 93,929,000
Branchof Bridgehamp1on                           Rt No 0214 1393 5 50-1393/214        750 ColumbusAve (10025),212/547-8483,Mgr NA Rt No 0260 0788 3 1-0788/0260
12 E 52nd St (10022)                             Mgr MichaelCaldwell,VP                 BranchDeposits 6/30116 21,541,000      ·
646/756-5900                                                                          991 Third Ave (10022),212/644-8840   , Mgr NA Rt No 2260 7055 5 1-7055/2260
                                                                                        BranchDeposits 6/30/16 127,332,000
                                                                                      249 E 86th Street (10028),212/534-7015,Mgr NA Rt No 2260 7055 5 1-7055/2260
BrownBrothers Harriman & Co                      RI No 0260 0480 2   1-480/260
                                                                                        BranchDeposits 6/30/16 186,274,000
State/PrivateBank                                                                     2379 Broadway (10024),212/787-2914,Mgr NA Rt No 2260 7055 5 1-7055/2260
140 Broadway(10005-1101)                                                                BranchDeposits 6/30/16 175,533,000
212/483-1818 TelexITT 420096                                                          840 Ninth Ave (10019),212/262-3003, Mgr NA
Emailcontactus@bbh.com                                                                  BranchDeposits 6130/16 45,265,000
CableBROWNSBANK-NEW     YORK                                                          620 W 181stSt (10033),212/568·1037,Mgr NA
Internetwww.bbh.com Estb 1818                                                         144 8th Ave (10011), 212/255-6014,Mgr NA
ReturnItems Use mainphone                                                               BranchDeposits 6/30116 44,179,000
HoldingCo NA                                                              •           277 Broadway(10007),212/267-0726,Mgr NA
Wire S.W.1.F.T.BBHCUS 33, BBHC US 33 LUX, BBHC US 31STK, BBHCUS 31BYS, BBHCUS 31      15122nd Ave (10075),212/794-4320,Mgr NA
TAM, BBHCUS 31IMS, BBHCUS 31ANI, BBHCUS 31NML,BBHCUS 31BNP, BBHCUS 31EFS, BBHC        154 BleeckerSt (10012),212/353-3050,Mgr NA
US 31PA1, BBHC US 31FID, BBHCUS 31WCM, BBHCUS 31TAC, BBHCUS 31FRS,BBHCUS 31MAT,       220 E 42nd St (10017),212/986-1269,Mgr NA Rt No 0214 07912 50•0791/0214
BBHCUS 31MEA, BBHC US 31 PCO,BBHC US 31AFP, BBHCUS 31NZM, BBHCUS 31P17, BBHCUS        1865 SecondAve (10029), 212/457-4920,Mgr NA Rt No 0214 0791 2 50-0791/0214
31LNS, BBHCUS 31LNB, BBHCUS 31AIV, BBHCUS 31CHH, BBHCUS 31P16, BBHCUS 31GEA,          2519 Broadway(10025), 518/752-3024, Mgr NA Rt No0214 0791 2 50-0791/0214
BBHCUS 31SCA, BBHCUS 31P05, BBHCUS 31BGC, BBHCUS 31P06, BBHCUS 31P21, BBHC US         320 ParkAve (10022), 212/755-5055,Mgr NA Rt No 0260 11507 1-1150/0260
31RAB,BBHC US 31CHA, BBHCUS 31CSA, BBHCUS 31JAN, BBHCUS 31P09, BBHCUS 31LLG,            BranchDeposits 6/30/16 3,000,380,000
BBHCUS 31P10, BBHCUS 31CSG, BBHCUS 31PPA, BBHCUS 31RIJ, BBHC US 31CNS, BBHCUS         404 Fifth Ave (10018),212/967-9400,Mgr NA Rt No0260 11507 1-1150/0260
31NUV, BBHCUS 31FSE, BBHCUS 31FCM, BBHCUS 31OPS, BBHCUS 31P20, BBHCUS 31P24,            BranchDeposits 6/30/16 76,524,000
BBHCUS 31P23, BBHCUS 31P22, BBHC US 31AXA, BBHCUS 31CSM, BBHC US 31IRN, BBHCUS        1295 SecondAve (10065),212/737-3974, Mgr NA Rt No 0260 11507 1-1150/0260
31WRF, BBHCUS 31STL, BBHCUS 31MON, BBHCUS 31RMG,BBHCUS 31MCK,BBHC US 31ALA,             BranchDeposits 6130/16 105,637,000.
BBHCUS 31FX1, BBHC,US31NFR, BBHC US 31THB, BBHCUS 31FIJ, BBHC US 31VAM, BBHCUS 31     1407 Broadway(10018),212/869-0021,Mgr NA Rt No 0260 11507 1-1150/0260
FIL, BBHCUS 31 MAM, BBHC US 31 IFI, BBHC US 31LSV, BBHCUS 31SEI, BBHCUS 31BSL, BBHC     BranchDeposits 6130/16 198,255,000
US 31JNA, BBHC US 31BLK, BBHC US 31CCI, BBHC US 31BHM, BBHCUS 31OPY, BBHC US 31OFI,   1345 Third Ave (10075),212/535-3810,Mgr NA Rt No 0260 11507 1-1150/0260
BBHCUS 31LVA, BBHCUS 31SYS, BBHC US 31FAC, BBHCUS 31ARI, BBHC US 31ETC, BBHCUS           BranchDeposits 6130/16 186,498,000                                      .
31TIA, BBHCUS 31BFM, BBHCUS 31HND, BBHCUS 31WAM, BBHCUS 31AEW, BBHCUS 31,BBHC         470 Park Ave South(10016),212/679·1140,Mgr NA Rt No 0260 1150 7 1-1150/0260
US 31BRW, BBHCUS 31PCT, BBHCUS 31 LMC, BBHCUS 31BPT, BBHC US 31LAM, BBHC US 31..         BranchDeposits 6/30/16 211,452,000
VBR, BBHC US 31JSA, BBHC US 31ICB, BBHC US 31ACM, BBHCUS 31VON, BBHCUS 31FSC,         1001 Ave ot the Americas (10018),212/764-1001,Mgr NA Rt No 0214 0870 4 50-0870/0214
BBHCUS 31TWO, BBHCUS 31IEF, BBHCUS 31SOM, BBHCUS 31PFG, BBHCUS 31RIV, BBHCUS            BranchDeposits 6130/16 138,452,000
31TSA, BBHC US 31TSI, BBHCUS 31BFA, BBHCUS 31PCM, BBHCUS 31BIP, BBHCUS 31MGZ,         1180 Third Ave (69th St) (10021),212/744-6670,Mgr NA Rt No 0260 1150 7 1-1150/0260
BBHCUS 31SCT, BBHCUS 31MMF, BBHCUS 31NMA, BBHCUS 31WRM,BBHCUS 31IM2, BBHC                BranchDeposits 6130/16 140,042,000
US 31DEN, BBHCUS 31GMA, BBHCUS 31MKT, BBHCUS 31ASH, BBHC US 31TKM, BBHC US 31         175 W 72nd St (10023),212/712·2259,Mgr NA Rt No 0214 0791 2 50-0791/0214
FCA, BBHC US 31LMJ, BBHC US 31IMU, BBHCUS 31AFI, BBHCUS 31TCW, BBHCUS 31STA, BBHC       BranchDeposits 6/30/16 264,601,000
US 31PMJ, BBHC US 31ION,BBHC US 31AAS, BBHC US 31CAM, BBHCUS 31WIM, BBHCUS 31         120 W 23rd St (10011),212/414-0202,Mgr NA RI No 0214 0791 2 50-0791/0214
AFC, BBHCUS 31TSL, BBHCUS 31MAJ, BBHCUS 31BAR, BBHCUS 31TSS, BBHCUS 31JNS, BBHC          BranchDeposits 6/30/16 103,410,000
US 31EPL, BBHC US 31SAi, BBHCUS 31AGN, BBHCUS 31BAM, BBHCUS 31NUM, BBHC US 31         90 W Broadway(10007),212/406-5900,Mgr NA Rt No 0214 0791 2 50-0791/0214
ARC, BBHCUS 31MND, BBHCUS 31NAM, BBHCUS 31UAT, BBHCUS 31HCM, BBHCUS 31MNR,               BranchDeposits 613011692,518,000
BBHCUS 31SYM, BBHCUS 31TRI, BBHCUS 31SWC, BBHCUS 31OFD, BBHC US 31AIF, BBHC US        57 W 57th St (10019),212/956-2075,Mgr NA Rt No 0214 0791 2 50-0791/0214
31MUZ,BBHCUS 31SCH, BBHCUS 31IDC, BBHCUS 31AST, BBHCUS 31GPA, BBHCUS 31VGA,              BranchDeposits 6/30116 9,368,509,000
BBHCUS 31INE, BBHCUS 31OLD, BBHC US 31CMF, BBHCUS 31P04, BBHCUS 31P07, BBHCUS 31      853 Broadway(10003),917/438-2148, Mgr NA Rt No 0214 0791 2 50-0791/0214
P08, BBHCUS 31P11, 88HC US 31P12, BBHC US 31SKN, BBHCUS 31GSF, BBHCUS 31WEL, BBHC        BranchDeposits 6130/16 115,841,000
US 31ING, BBHCUS 31AOR, BBHCUS 31ICN, BBHC US 31DAI, BBHCUS 31MYA, BBHCUS 31LEG,      1166 Ave of the Americas(10036),212/278-8460,Mgr NA Rt No 0214 0791 2 50-0791/0214
BBHCUS 31ABO, BBHCUS 31ALL, BBHCUS 31RWC, BBHCUS 31ARP, BBHCUS 31SMS, BBHC US            BranchDeposits 6130/16 170,861,000
31SEA, BBHCUS 31ALG, BBHCUS 31DIA, BBHCUS 31AFF, 88HC US 31AXI, BBHCUS 31FXA,         1745 Broadway(10019),212/582-6840      , Mgr NA Rt No 0214 0791 2 50-0791/0214
BBHCUS 31MUK, BBHCUS 31FPS, BBHC US 31INC, BBHCUS 31INT, BBHCUS 31INV, BBHCUS 31         BranchDeposits 6/30/16 78,551,000
 NBB,BBHCUS 31OML, BBHCUS 31PIN, BBHC US 31SCI, BBHCUS 31RHJ, BBHCUS 31SIJ, 88HC      501 Broadway(10012),212/226-1479,Mgr NA Rt No0214 0791 2 50-0791/0214
US 31TAO                                                                                 BranchDeposits 6130/16 131,928,000
 (For CorrespondentInformationplease refer to The WorldwideCorrespondentsGuide)       347 Sixth Ave (10014),212/255-8492,Mgr NA Rt No 0214 0791 2 50-0791/0214
                                                                                      301-303W 125thSt (10027),212/280-1677,Mgr NA Rt No 0214 0791 2 50-0791/0214
                                                                                         BranchDeposits 6/30/ 16 20,937,000
 Caixa Geral de Dep6sitos                                                              159 2nd Ave (10003),212/475-4170,Mgr NR Rt No0214 0791 2 50-0791/0214
 Branchof Lisbon,Portugal                         RI No0260 13518    1-1351/260          BranchDeposits 6/30116 36,217,000
 733 3rd Ave, 22nd Fl (10017)                     Mgr NA                              273 E 3rd St (10009),646/602-2194,Mgr NA Rt No 0214 0791 2 50·0791/0214
 212/557-0025 Fax 212/687-0848                                                           BranchDeposits 6130/16 13,828,000
 Wire S.W.1.F.T.CGDIUS 33
                                                                                      Capital One, National Association branch(es)locatedat 245 E 34th St, ceasedoperations
 Canadian Imperial Bank of Commerce                                                   effectiveJuly, 2016.
 Agencyof Toronto,Canada                          Rt No 0260 0255 8 1·255/260
 425 LexingtonAve (10017)                         Mgr NA
 212/856-4000 TelexRCA 232666CANSUR MCI                                               Cassa di Risparmio di Firenze S.p.A.
 6790781CANBUW Fax 212/856-3973                                                       Rep Officeof Florence, Italy                    Rt No
 CableCANBANKNY                                                                       375, ParkAvenue,Seagram's                       Mgr NR
 Wire S.W.I.F.T. CIBC US 33, CIBC US 33 IBF                                           Building(10152-0001)
                                                                                      212/759-6785 TelexWUI 666491FIGEVUW
                                                                                      Fax 212/759-6785 CableCARFIGEVNYC
 CanaraBank
 Branchof Bengaluru,India                         Rt No 0260 1494 4 1-1494/260
 405 Park Ave, Ste 904 (10022)                    Mgr NA
 646/760-0495
Dece mber 2017 - Case   1:20-mc-00131-VSB
                 May 2018                                                       Document 5-3 Filed 03/04/20
                                                                                                          NewPage   5 of(Manhattan)
                                                                                                              York City  9
The Bank Directory                                                                                                                       U.S. - NEW YORK                                   75

Cathay Bank                                                                                        fisting continued
Branch of Los Angeles,CA                        Rt No 0260 0292 7 1-292/260                        22 W 32nd St (10001),800/627-3999,Fax 646/352-0743,Mgr NA Rt No 02100148 6 1-0148/0210
45 E Broadway(10002-6812)                       Mgr Joann Gong, Asst Cusl Svc & Sales Mgr          785 Fifth Ave (10022),800/627-3999,Fax 646/419-4098,Mgr NA Rt No 0210 0148 6 1-0148/0210
212/732-0200 Fax 212/732-7389                   BranchDeposits 6130/16 94,273,000                     BranchDeposits 6130/16 241,000,000                             .
                                                                                                   800 Third Ave (10022),800/627-3999, Fax6461375-1654,  Mgr NA Rt No 02100148 6 1-0148/0210
OtherCity Branches                                                                                    BranchDeposits 6130/16 321,000,000
23 ChathamSq (10038-1027),212/693-9700,Mgr Grace Law, Reg VP Rt No 0260 0142 3 1-0142/0260         866 UnitedNationsPlz, 1st Fl (10017),800/627·3999,Fax 646/352-0890,Mgr NR Rt No 0210 0148 6
  BranchDeposits 6130/16 68,119,000                                                                1·0148/0210
129 LafayetteSt (10013),646/307-8300,Fax6461613-8025,Mgr SusanWu, VP                                  BranchDeposits 613()/16 252,000,000
  BranchDeposits 6/30/16 103,941,000                                                               1440 Broadway(10018),800/627-3999,Fax212/354-3923,Mgr NA Rt No 0210 0148 6 Hij.4810210
235 5th Ave (10016),212/725-3800,Fax 212/683-7822,Mgr MandyWong,AVP Rt No 0260 10825                  BranchDeposits 6130/16 554,000,000                                              ·1
1-1082/0260                                                                                        50 Avenue'A' (10009),800/627-3999,Fax 212/533-2733,Mgr NR Rt No 0210 0148 6 1·0148/0210
  BranchDeposits 6/3()/16 98,004,000                                                                  BranchDeposits 6/30/16 129,000,000                                               ;
                                                -8493, Mgr Grace Law, Reg VP
16-18E Broadway(10002),212/941-8500,Fa.i:_212/941                                                  1107 Broadway(10010),800/627-3999,Fax 646/291-5464,Mgr NA Rt No 02100148 6 1-0148/0210·
Rt No 0260 10825 1-1082/0260                                                                          BranchDeposits 6/30/16 339,000,000
  BranchDeposits 6130/16 85,618,000                                                                1166 6th Ave (10036),800/627-3999,Fax 646/S02-6no, Mgr NA
                                                                                                      BranchDeposits 6130/16 982,000,000
Chang Hwa CommercialBank Ltd                                                                       200 Park Ave (10166),800/627-3999, Fax 646/374-3719, Mgr NA
Branchof Taichung,Taiwan                        RI No 0260 1204 3 1-1204/260                          BranchDeposits 6130/16 243,000,000
685 Third Avenue,29th Floor (1001n              Mgr Yu-ShengTsai, VP & Gen Mgr                     1748 Broadway(10019),800/627-3999,Fax 646/374-3719;Mgr NA
212/651-9770 Telex6790574CHCBNY                                                                       BranchDeposits 6/30/16 5,030,000,000                      ·
Fax212/651-9785 CableCHCBNY                                                                        4955 Broadway(10034),800/627-3999,Fax646/502-6767,Mgr NR
Emailchbny@chbnyc.com                                                                                 BranchDeposits 6/30/16 114,000,000
Wire S.W.I.F.T. CCBC US 33                                                                         Two Mott St (10013),800/627-3999,Fax 646/291-5970, Mgr NA
                                                                                                      BranchDeposits 6130116 642,000,000
Chase ManhattanUSA                                                                                 164 Canal St (10013),800/627•3999,Fax6461291-5896,Mgr NA
EdgeAct CorpFederal/Edge
                       Act Corporation        Rt No                                                   BranchDeposits 6130/16 1,281,000,000
270 Park Ave (10017)                          Pres Warren R Leonard                                250 Broadway(10007),800/627-3999, Fax 646/291-3786,Mgr NA
212/270-6000 Telex1561738.CMOBC               Chair RobertG Murphy                                    BranchDeposits 6130/16 772,000,000
RetumItems Use main phone                     Treas MichaelP Esposilo,Jr                           1512 First Ave (10075),800/627-3999,Fax 646/374-3829,Mgr NA
HoldingCo JPMorganChase & Co., New York City·                                                         BranchDeposits 6/30/16 487,000,000
                                                                                                   79 Fifth Ave (10003),800/627-3999,Fax 646/291-5972,Mgr NA
                                                                                                      BranchDeposits 6/30/16 844,000,000
The Chiba Bank, Ltd                                                                                411 FifthAve (10016),800/627-3999,Fax6461350-3272,Mgr NA
BranchDIChiba,Japan                             RtNo 0260 1112 5 1-1112/260                           BranchDeposits 6130/16 537,000,000
15th Floor, 1133Avenueof the Americas,(10036)   Mgr NR                                             1042 MadisonAve (10075),800/627-3999,Fax 646/374-3743,Mgr NR
Wire S.W.I.F.T. CHBA US 33                                                                         127 HudsonSt (10013),800/627-3999,Fax 646/291-5864, Mgr NA
                                                                                                      BranchDeposits 6/30/16 899,000,000
The Chiba Kogyo Bank, Ltd                                                                          330 Madison Ave (1001n, 800/627-3999,Fax6461352-0844,Mgr NA
Rep Officeof Chiba,Japan                        Rt No                                              974 Third Ave (10022),800/627-3999, Fax 646/403-3832,Mgr NA
290 Park Ave, East Bldg,20th Fl (1001n          Mgr NR                                                BranchDeposits 6/30/16 189,000,000
212/867-5084 Telex23408589CHIKBKNY                                                                 162 AmsterdamAve (10023),800/627-3999,Fax 646/430-9575, Mgr NA
i=ax212/867-5048                                                                                      BranchDeposits 6130/16 446,000,000
                                                                                                   107~Third Ave (10065),800/627-3999,Fax 646/374-3748, Mgr NA
China CITIC Bank InternationalLimited                                                                 BranchDeposits 6130/16 281,000,000
Branchof Hong Kong Island, HongKong             Rt No 0260 0600 4 -1-600/260                       460·Park Ave (10022),800/627-3999,Fax 646/375-1654,Mgr NA
410 Park Avenue,18/F (10022)                    Mgr RobertJ Dilloff,VP & Ch LendingOff                BranchDeposits 6130/16 1,588,000,000
212/588-7000 Fax 212/791-3n6                                                                       411 GrandSt (10002),800/627-3999,Fax6461291    -1835, Mgr NA
Emailnyb@citickawahbank.com                                                                           BranchDeposits 6130/16 175,000,000
Wire S.W.1.F.T.KWHKUS 33                                                                           262 First Ave (10009),800/627-3999,Fax 646/291-3847, Mgr NA
                                                                                                      BranchDeposits 6130/16 316,000,000
                                                                                                   734 Third Ave (1001n, 800/627·3999 , Fax 646/352-0876.-MgrNA
China ConstructionBank Corporation                                                                    BranchDeposits 6/30/16 1,390,000,000
Branchof Beijing, China                         Rt No 0260 1468 5 1-1468/260
                                                                                                   171 E 72nd St (10021),800/627-3999, Fax 646/374-3742, Mgr NA
1095Avenueof the Americas(10036)                Mgr NR
                                                                                                      BranchDeposits 6/30/16 594,000,000
212/207-8188 Fax2121207-8288
                                                                                                   476 Broadway(10013),800/627-3999,Fax 646/291-5922    , Mgr NA
Wire S.W.I.F.T. PCBCUS 33
                                                                                                   4249 Broadway(10033),800/627-3999, Fax 6461502-6766,    Mgr NA
                                                                                                      BranchDeposits 6130/16 246,000,000
China MerchantsBank Co., Limited                                                                   555 laGuardla Pl (10012),800/627-3999,Fax 646/291-5812,Mgr NA
Branchof Shenzhen,China                         Rt No 0260 1455 9 1-1455/260                          BranchDeposits 6/30/16 809,000,000
535 MadisonAve, 18th Fl (10022)                 Mgr NR                                             100 WilliamSt (10038),800/627-3999,Fax646/502-6773,Mgr NA
212/753-18
         01                                                                                           BranchDeposits 6/30/16 327,000,000
Wire S.W.I.F.T. CMBC.US 33                                                                         123 E 86th St (10028),800/627-3999,Fax 646/502-6764, Mgr NA
                                                                                                      BranchDeposits 6/30/16 575,000,000
The ChugokuBank, Limited                                                                           322 W 23rd S1(10011),800/627-3999,Fax 646/291-5643,Mgr NA
Rep Officeof Okayama,Japan                      Rt No                                                 BranchDeposits 6130/16 322,000,000
150 East 52nd St, 7th Fl (10022-6017)           Mgr NR                                             1 Park Ave·(10016), 800/627-3999,Fax6461291-5986  , Mgr NA
212/371-nOO Telex214987CHUGOKU                                                                        BranchDeposits 6130/16 1,097,000,000
Fax212/371-7173                                                                                    201 W 34th St (10001),800/627-3999,Mgr NA
                                                                                                      BranchDeposits 6130116 710,000,000
The Chukyo Bank, Limited                                                                           170 W 72nd St (10023),800/627•3999,Fax 646/430-9572, Mgr NA
Rep Officeof Nagoya, Japan                      Rt No                                                 BranchDeposits 6130/16 643,000,000
399 Park Ave, 19th Fl (10022)                   Mgr NR                                             2350 Broadway(10024),800/627-3999,Fax 646/495-9226,Mgr NA
212/421-6111 Telex244092CHKNYUR                                                                       BranchDeposits 6130/16 618,000,000
Fax212/421-0380                                                                                    1275 Madison Ave (10128),800/627-3999,Fax 646/502-6778,Mgr NA
                                                                                                      BranchDeposits 6/30116 619,000,000
                                                                                                   2560 Broadway(10025),800/627-3999,Fax 646/495-9265,Mgr NA
Citibank KoreaInc.                                                                                    BranchDeposits 6130/16 388,000,000
RepOfficeof Seoul,South Korea .                 Rt No                                              2261 FirstAve (10035),800/627-3999,Fax646/502·6769, Mgr NA
140 West 57th Street,Suite 7D, 3rd              Mgr NR                                                BranchDeposits 6/30116 111,000,000
Fl (00001-0954)                                                                                     1310AmsterdamAve (10027),800/627-3999,Fax 646/502-6752, Mgr NR
212/397-3228 Fax 212/397-6342                                                                         BrenchDeposits 6130/16 184,000,000
                                                                                                   2481 AdamClayton PowellBlvd (10030),800/627-3999,Fax 646/502-6765, Mgr NA
 Citibank, N.A.                                                                                     1 Broadway(10004),800/627-3999, Fax646/291-3726,Mgr NA
 Branchof Sioux Falls,SD                        Rt No 0210 0008 9 1-81210                             BranchDeposits 6130/16 515,000,000
 666 Fifth Ave (10103)                          Mgr NR                                              111 Wall St (10005),800/627-3999,Fax6461291-3742,  Mgr NA
 800/627-3999                                   BranchDeposits 6130/16 1,788,000,000                  BranchDeposits 6130/16 752,000,000
                                                                                                   399 Park Ave (10022),800/627-3999,Fax 646/502-6776,Mgr NA
 OtherCity Branches                                           .                                    401 W 42nd St (10036),800/627-3999   , Fax646/502-6771, Mgr NA
 120Broadway(10271),646/248:6660,Fax 646/502-6768,Mgr NR Rt No 02100148 6 1-0148/0210                 BranchDeposits 6/30/16 276,000,000
 1 RockefellerPlz (10020),800/627-3999,Fax 646/374-3730,Mgr NR Rt No 02100148 6 1-0148/0210        717 Ave of the Americas(10010),800/627-3999,Fax 646/502-6751   , Mgr NA
   BranchDeposits 6130/16 259,000,000                                                                 BranchDeposits 6130/16 691,000,000
 205 E 42nd St (1001n, 800/627-3999,Fax 646/352-0879,Mgr NR Rt No 0210 0148 6 1-0148/0210          2872 Broadway(10025),800/627•3999, Fax 646/502-4196, Mgr NA
   Branch Deposits 6130/16 419,000,000                                                                BranchDeposits 6130/16 841,000,000
 90 Park Ave (10016),800/627-3999,Fax 646/352-0766,Mgr NA Rt No 0210 0148 6 1-0148/0210             1445 Third Ave (10028),800/627-3999,Fax6461375-1628,Mgr NA
   BranchDeposits 6130/16 386,000,000                                                                 BranchDeposits 6/3()/16 3,661,000,000
                                                                               fisting continued                                                                                  listingcontinued
              Case 1:20-mc-00131-VSB Document 5-3 Filed 03/04/20 Page 6 of 9
               New York City (Manhattan)                                                                                                                          December 2017 - May 2018
76             U.S. - NEW YORK                                                                                                                                          The Bank Directory


Citibank, N.A.                                                                                        fisting continued
listing continued                                                                                     Chair Diana Pacheco-Sanchez                        Loans Tim Mottett,VP
441 ColumbusAve (10024),800/627-3999,Fax 646/495-9233,Mgr NA Rt No 0260 05652 1·056510260             Presidenl JosephM Murphy,Jr                        Marketing NA
  BranchDeposits 6/30/16 171,000,000                                                                  CEO JosephM Murphy,Jr                              Operations CarolCruz, AVP & Ass!. Oper Mgr
201 W 125th St (10027),800/627-0999,Fax 646/502-6763,Mgr NA                                           Fin/AcctgDianeCahill, VP
  BranchDeposits 6/30/16 55,000,000                                                                   City Branches
52 E 14IhSt (10003),'800/627•3399,Fax6461291-3121,Mgr NA                                              902 SecondAve (10021),212/829-9998,Fax2121829-9997,Mgr NA
485 First Ave (10016), 800/627-3999,Fax 8551350•8578,
                                                   Mgr NA                                               BranchDeposits 6/30/tB 56,477,000
400 MadisonAve (10017),800/627-3999,Fax 646/352·0882,Mgr NA                                           OtherBranches: Bronx(2), Manhattan(2), Scarsdale
749 Broadway(10003),800/627-3999,Fax 646/291·3164,Mgr NA
1900 Broadway(10023), 800/627-3999,Fax 646/455-9218,Mgr NA
200 VarickSt (10014),800/627-3999,Mgr NA                                                              Coutts& Co
395 6th Ave (10014),646/264-1980,Fax 212/675-7839,Mgr NA                                              Branchof London,UnitedKingdom                      Rt No
1065 6Ih Ave (10018),800/627-3999,Mgr NA                                                              Park AvenueTower,65 E 55th St, 22nd Fl (10022)     Mgr NA
185 MadisonAve (10016),Mgr NA                                                                         212/303-2900 Fax 212/303-2929
1330 First Ave (10021), 800/627-3999,Mgr NA
                                                                                                      CreditAgricoleCorporateand InvestmentBank
Citibank,N.A. branch/es/locatedat 1044First Ave, ceasedoperations,effectiveSeptember,2016.            Branchof Montrouge,France                          Rt No 0260 0807 3 1-807/260
                                                                                                      1301Avenueof the Americas(10019)                   Mgr
                                                                                                      212/261-7000 Fax 212/261-3289                       Tanya Crossley,Mng Dir- Media&
Citibank,N.A. branch(es)locetedat 757 MadisonAve, ceasedoperations,effectiveJtH1e,2017.               Wire S.W.I.F.T. CRLY US 33, CALV US 33 IBF             Telecommunicalions
                                                                                                                                                                              Grp

Citibank,N.A. branch(es)located at 115 E 23rd St,4 ColumbusCir,75ChristopherSt,388Greenwich           Credit lndustrielet Commercial
St, 16thFl, ceasedoperations,effectiveJanuary,2016.                                                                                                      Rt No 0260 0865 9 1-865/260
                                                                                                      Branchof Paris,France
                                                                                                      520 MadisonAve (10022)                             Mgr Judilh Dixon, VP
City NationalBank
Branchof Los Angeles,CA                                               '
                                                   Rt No 0260 1395 8 1.1395/260
                                                                                                      212/715-4400 Fax 212/715-4477
                                                                                                      Wire S.W.I.F.T. CMCI US 33, CMCI US 33 GCI,
400 ParkAve 7th Fl (10022)                         Mgr NA                                             CMCI US 33 IBF
917/322-5200 Fax 917/322•5211
                                                   BranchDeposits 6130/16 4,930,267,000
Other City Branches                                                                                   Credit Suisse AG
1140 6th Ave (10036),917/322-0900,Mgr NA                                                              Rep Officeof Zurich,Swilzerland                    Ri'No
                                                                                                      Tower49, 12 East 49th Street, 40th floor (10017)   Mgr NA
                                                                                                      212/238·5125 Fax 212/238·5128
City NationalBank of New Jersey
Branchof Newark,NJ                                 Rt No 0212 0163 9 55-163/212
382 W 125thSI (10027)                              Mgr SabrinaBrice                                   CTBC Bank Co Ltd
212/865·4763 Fax 212/865·4765                                                                         Branchof Taipei,Taiwan                             Rt No 0260 1327 5   1-1327/260
                                                   BranchDeposits 6/30/16 16,213,000                  521 6th Ave. 11th FL. (10011)                      Mgr NA
                                                                                                      212/457-8888 Fax 212/457·6666
CLS Bhnk International                                                                                Emailjohn.teng@ctcbny.com
EdgeAc/ Co,pFederaVEdge
                      Act Corporation              Rt No0260 1361 5 1-1361f260      Fedwireon-line    Wire S.W.i.F.T. CTCBUS 33
                                                   Fed TelegraphNameCLSS
32 Old Slip,23rd Fl, FinancialSquare(10005)        President NA                                       CTBC Bank Corp. (USA).
212/943-2290 Fax 212/363·6998                      Chair KennethHarvey                                Branchof Los Angeles,CA                            Rt No 0260 11785 1-1178f260
Internetwww.cls-group  .com ACH:No                 CEO David Puth                                     54-18 8th Ave (11220)                              Mgr EdwardKong,AVP
ReturnItems Use main phone                         CFO Trevor Suarez                                  718/854-2228 Fax 7181854-2245
HoldingCo CLS Group HoldingsAG, Ziirich, Ziirich                                                                                                         BranchDepos/fs 6130/16 63,498,000


ClydesdaleBank PLC                                                                                    Cyprus PopularBank Public Co Ltd
Rep Officeof Glasgow,UnitedKingdom             Rt No                                                  Rep Officeof Nicosia,Cyprus                        Rt No
200 Park Ave, 34th Fl (10166·0005) Te/ex424725 Mgr NA                                                 450 Park Avenue,19Ihfloor - Suite 1901(10022)      Mgr NA
NATAUS Fax2121983-1969                                                                                212/319-3515 Fax 212/319·3516
                                                                                                      Emaillaikl.ny@laiki.com
CommerzbankAG
Branchof Frankfurt,Genmany                   Rt No 0260 0804 4 1-804/260                              The Daisan Bank, Ltd
225 LibertySt (10281-1050)                 . Mgr WernerBonsch,EVP & Gen Mgr                           Rep Officeof Matsusaka,Japan                       Rt No
212/266-7200 Fax 212/266-7235                                                                         575 Fihh Ave, Ste 23E (10017)                      Mgr NA
Email commerzbanknorthamerica@commerzbank.com                                                         212/697-8833 Te/ex211174DAISAN
Wire S.W.1.F.T. COBAUS 3X, COBA US 3X IBF,                                                            Fax 212/697-6677
COBA US 3X USF
Other City Branches
                                                                                                      Delta NationalBank and Trust
1301Avenueof the Americas(10019),212/969-2700,Mgr NA                                                  Company                                            Rt No 0260 10773 1-1077f260 Fedwireon-line
                                                                                                                                                         Fed TelegraphNameDELTABANKNYC
CommonwealthBank of Australia                                                                         NationaVCommerciat   Bank                          Asset Rank 75/117Slale 1,445/5,189U.S.
Branchof Sydney,Australia                          Rt No 0260 0902 7 1-902/260                        650 Fifth Ave, 26th Fl (10019)                     FinancialFigures      6/30'16        6/30/17
599 LexingtonAve,17th Fl (10022-6030)              Mgr LaurieTuzo, EVP                                212/315-3131 Fax 212/956·4847                      TotalAssets        473,859,000   434,030,000
212/848-9200 TelexTAT 1776666                                                                         Emailinfo@dellabank.net                            TotalLoans          72,465,000    92,346,000
Fax2121336-7725 Cab/eCOMMBANKNEW                                                                      /nlemetwww.deltabank.net Estb 1986                 TotalDeposits      382,503,000   321,696,000
YORK                                                                                                  Memb ABA, FDIC, Fed, CBANY,FBA ACH:Yes             TotalEquity         52,972,000    53,374,000
Wire S.W.I.F.T. CTBA US 33, CTBA US 33 FXD,                                                           ReturnItems 212/315•3131Ext 352                    Net Income             266,000       144,000
CTBA US 33 IBF, CTBA US 33 DEL                                                                        HoldingCo Della North BankcorpInc, New York
                                                                                                      City
CooperatieveRabobankU.A.                                                                              Wire S.W.I.F.T. DNBTUS 33
Branchof Utrecht,Nelherlands              Rt No 0260 0290 1 1-290/280                                 (For CorrespondentInformationplease refer to The WorldwideCorrespondentsGuide)
245 Park Ave, 38Ih Floor (10167·0001)     Mgr Car Broekhuyse,Gen Mgr NorthAmerica                     Chair John landers                                 Loans NA
212/916-7800 Telex424337 Fax 212/818-0233
                                                                                                      President GuillermoSefair                          Marketing NA
GableRABOBANKNYK
                                                                                                      CEO GuillermoSefair                                Operations NR
Wira S.W.I.F.T. AABOUS 33, RABOUS 33 TOR
                                                                                                      Fin/Acctg NA

CorpBancachangedtitle to /tau CorpBanca,effectiveApril, 2016.                                         Other BranchesFL: Miami


CountryBank                                        Rt No 0219 1136 9 50-1136/219 Fedwireon-line
                                                                                                      DeutscheBank Aktiengesellschaft
                                                   Fed TelegraphNameCOUNTRYBANK                       Branchof Frankfurt,Genmany                         Rt No 0260 0378 0 1,378/260
                                                                                                      60 Wall Slreet (10005-2858)                        Mgr NA
State/Commercial Bank                              Asset Rank 57/117Slate 1,03115,189
                                                                                    U.S.              212/469-8000
655 Third Ave,9th Fl (10017)                       Financial Figures      6130/16       6130/17       Wire S.W.I.F.T.DEUTUS 33 TSS, DEUT US 33
212/818·9090 Fax212/883-6481                       TotalAssets        597,024,000   641,647,000       TRF, DEUT US 33 PBK, DEUTUS 33 IBF, DEUT
Internetwww.countrybnk .com Estb 1988              TotalLoans         418,214,000   476,675,000       US 33 CUS, DEUTUS 33 COM, DEUTUS 33
Memb ABA, FDIC, FHLB,IBNY, ICBA, NY Bnkrs          TotalDeposits      520,586,000   536,260,000       APX, DEUTUS 33
ACH:Yes                                            TotalEquity         54,548,000    61,511,000
ReturnItems 212/818·9090                           Net Income           3,357,000     3,657,000
HoldingCo CountryBank HoldingCompany,Inc,
New York City
(For CorrespondentInformationplease refer to The WorldwideCorrespondentsGuide)
                                                                                  fisting continued
                         Case 1:20-mc-00131-VSB Document 5-3 Filed 03/04/20 Page 7 of 9
December 2017 - May 2018                                                                                                                    New York City (Manhattan)
The Bank Directory                                                                                                                          U.S. - NEW YORK                                85

Shinhan Bank America                             Rt No 0260 1196 3 1-1196/260 FerJwireon-line     SocleteGenerale
                                                 Fed TelegraphNameSHINHANBANKAM                   Branchof Paris, France                          Rt No 0260 0422 6 1-422/260
State/Commercial  Bank                           AssetRank 371117State 523/5,189 U.S.             1221Avenueof the Americas,6th Fl (10020)        Mgr Jean-PaulDelacour, Gen Mgr..
330 Fitth Ave,4th Fl (10001)                     FinancialFigures      6130/16        6/30/17     2121278-6000 Telex 645356 CableSOC GEN
646/843-7300 Fax212/447-7477                     TotalAssets      1,051,313,000 1,308,996,000     NYK
Internetwww.shbamerica.com Eslb 1990             TotalLoans         948,525,000 1,161,238,000     Wire S.W.I.F.T. SOGE US 33, SOGE US 33 /BF,
Memb ABA, FDIC, Fed, GBA, ICBA, WESPAY           TotalDeposits      873,148,000 1,134,492,000     SOGE US 33 EXT
ACH:Yes                                          TotalEquity        153,907,000   160,782,000
ReturnItems 6461843-7300                         Net Income           5,288,000     3,763,000     Spring Bank                                                                        T
Ho/dingCo ShinhanFinancialGroup, Seoul,                                                           Branch of New York City (Bronx)                 RI No 0260 1413 5 1-1413/260
Wire S.W.1.F.T. SHBK US 6L NYX                                                                    2049 FrederickDouglassBlvd (10026)              Mgr Kathy Lasri
                                                                                                  718/879-5110 Fax 212/665-3680
(For CorrespondentInformationplease refer to The WorlrJwlde
                                                          Correspondents
                                                                       Guide)
Chair NR                                         Loans Tae SeongJeong,1st VP                      StandardBank Jersey Limited
President WoohongKwak                            Marketing NR                                     Rep OHicsof St. Heller,Jersey,ChannelIslands    R/No
CEO WoohongKwak                                  Operations Joo Hem Lee, SVP                      30 Rockefeller Plaza (10020)                    Mgr NR
Fln/Acctg NR                                                                                      2121632-6000 Fax 212/632-6060
City Branches
313 Fitth Ave (10016),646/843-7333,Fax212/447-9169,Mgr NR                                         The StandardBank of South Africa Limited
  BranchDeposits 6130/16 113,761,000                                                              Rep OH/csof Johannesburg,SouthAfrica            R/No
Other Branches: Manhattan,Queens(Bayside,Flushing-2,Little Neck);CA: BuenaPark, Irvine, Los       153 E 53rd SI, 38th Fl, CiticorpCtr (10022)     Mgr AnthonyStrutt, SVP
Angeles,San Diego,Torrance;GA: Alpharetta,Duluth;NJ: Fort Lee, PalisadesPark;TX: Dallas           2121407-5000 Fax 212/407-5025

ShinseiBank Limited                                                                               StandardCharteredBank
Rep Officeof Tokyo,Japan                         Rt No                                            Branchof London,United Kingdom                 Rt No 0260 0256 1 1-256/260
7 Times Square, 25th Fl (10036)                  Mgr NR                                           1095 Avenue of the Americas(10036)             Mgr NA
646/840-9700 Telex425722 Fax 212/608-2303                                                         212/667-0700 Fax 212/667-0380
CableBANKCHOGINNEW YORK                                                                           Wire S.W.I.F.T. SCBL US 33

The ShizuokaBank, Ltd                                                                             StandardCharteredBank International(Americas)Limited
Branchof Shizuoka,Japan                          RINo 0260 11947 1-1194/260                       EdgeAct Branchof Miami,FL                      RI No 0260 0205 3 1-205/260
600 LexingtonAvenue, 4th Floor (10022)           Mgr NR                                           101 E 52nd St, 29th Fl (10022)                 Mgr Elodia Hernandez,Gen Mgr
212/319-6260 Telex408358SHIZBK NY                                                                 2121667-0700
Fax 212/319-6270
Wire S.W.1.F.T
             . SHIZ US 33                                                                         StandardCharteredInternational
                                                                                                  (USA) LTD                                      Rt No 0260 0159 1 1-159/260
The Shoko Chukin Bank
Branchof Tokyo, Japan                            RINo 02601103 1 1-1103/260                       Slate/Article12
666 Fitth Ave, 14thFl (10103-0001)               Mgr TamotsuAbe, Mng Dir                          1095 Ave of the Americas(10036)
2121581-2800 Te/ex6801392CHUKIN                                                                   212/667-07 00 TelexATT(Easy/ink)421044
Fax 212/581-4850                                                                                  AMBANK Fax 212/667-0380
Wire S.W.I.F.T.SKCKUS 33                                                                          Emailaeb.ny.service@aexp.com
                                                                                                  Cable EXPRESBANK Estb 1919 Memb BAGS
SignatureBank                                    Rt No 0260 1357 6 1-1357/260 Fedwireon-tine      Ltd, ChapsClearingCo Ltd
                                                 Fed TelegraphNameSIGNATURE BANK                  Return/fems 212/640-6900
                                                                                                  HoldingCo Standard CharteredBank, London,
State/Commercial Bank                            AssetRank 71117Stale 42/5,189U.S.                England
565 5th Ave, 12/h A (10017)                      FinancialFigures       6/30/16         6/30/17
                                                                                                  Chair Kenneth Chenault                         Loans NR
646/822-1500 Fax 646/822-1464                    TotalAssets      36,546,835,000 40,718,610,000
                                                                                                  President KennethChenau/1                      Marketing NR
Emailc/ientservices@signatureny.com              TotalLoans       27,207,720,000 30,713,181,000
                                                                                                  CEO Julio Rojas                                Operations AnthonyDeSimone
Internetwww.slgnatureny.com Eslb 2001            TotalDeposits 29,580,432,000 33,173,195,000
Memb FHLB,ABAMN ACH:Yes                          TotalEquity       3,494,486,000 3,797,244,000    Fin/Acclg Keith Barber,Campi
ReturnItems 646/954-4777                         Net /nco,ne        206,277,000     147,872,000
HoldingCo NA                                                                                      State Bank of India
Wire S.W.I.F.T.SIGN US 33                                                                         Branchof Mumbai,India                       RI No 0260 0914 0 1-914/260
                                                                                                  460 Park Ave (10022-1908)                   Mgr
(For Correspondentlnfo,malionplease refer to The WorldwideCorrespondents
                                                                       Guide)                     2121521-3200 TelexRCA-MC/-2363050SBNYUR       Vijaya/axmiA. Manelkar,VP, Deposits& Remitt
Chair Scott Shay                                 Loans Maria Hegi, SVP, C&l Lndg                  Fax 212/521-3360 Gable/NDTHISTLENEW         BranchDeposits 6/30/16 4,111,096,000
President JosephJ OePaolo                        Marketing Alyson Stone,SVP & Strategy            YORK
CEO JosephJ OePaolo                              Operations Patrick Manzi,SVP & Bk Oper Dir       Wire S.W./.F.T. SBIN US 33, SBIN US 33 DEP,
Fin/Acctg NR                                                                                      SBIN US 33 DTS, SBIN US 33 /NV, SBIN US 33
                                                                                                  LCD, SBINUS 33 NRI, SB/N US 33 PNR
City Branches
485 Madison Ave (at 51st St) (10022),866/744-5463,Mgr NR                                          Other City Branches                                             .
71 Broadway(at RectorSt) (10006),Mgr NR                                                           39 Broadway,8th fl (10006-3003),212/521-3200,Fax2121785-5633,
                                                                                                                                                              Mgr Sujit KumarVamia, CEO, NY Br
2 Penn Plaza (10121),Mgr NR
261 MadisonAve & 39th St (10016),Mgr NR                                                           The State Corporation'The Bank For DevelopmentAnd Foreign
   BranchDeposits 6/30/16 6,164,804,000
300 Park Ave & 49th St (t0022), Mgr NR
                                                                                                  EconomicAffairs'
                                                                                                  Rep Officeof Moscow,Russia                     Rt No
   BranchDeposits 6/30/16 1,251,284,000
                                                                                                  400 MadisonAve, Suite 7B (10017)               Mgr NR
950 Third Ave & 57th St, 9th A (10022),Mgr NR
                                                                                                  2121421-8660 Fax2121421-8677
   BranchDeposits 6/30/16 835,604,000
                                                                                                  Emailvebusa@veb .ru
50 W 57th SI, 3rd & 4th Fl (10019),Mgr NR
   BranchDeposits 6/30/16 918,648,000
1020 MadisonAve, 4th Ff (10021),Mgr NR                                                            SumitomoMitsui BankingCorporation
   BranchDeposits 6/30/16 487,844,000                                                             Branchof Tokyo,Japan                           Rt No 0260 09674 1-967/260
200 Park Ave S, Ste 501 (10003),Mgr NR                                                            277 Park Avenue(10172)                         Mgr NR
   BranchDeposits 6/30/16 2,096,662,000                                                           2121224-4000 Fax 212/593-9522
Other BranchesForestville,GardenCity, Great Neck,Greenwich,Hauppauge,Jericho,Melville,New         Wire S.W.1.F.T.SMBC US 33
Rochelle,New York City: Bronx,Brooklyn(3), Manhattan(9), Queens(JacksonHeights,Jamaica,Long
Island City), Staten Island(New Dorp), RockvllleCentre,Stephentown,White Plains,Woodmere          SumitomoMitsuiTrust Bank, Limited
                                                                                                  Branchof Tokyo,Japan                           Rt No 0260 1009O 1-1009/260
SkandlnavlskaEnskildaBankenAB                                                                     527 MadisonAve, 3rd Fl (10022-4304)            Mgr Junichi Sayato,Mng Exec Off
Branchof Stockholm,Sweden                        RI No 02600303 6 1-303/260                       2121326-0600 TelexRCA222049STBC UR
245 Park Ave, 33rd Fl (10167-0001)               Mgr NR                                           Fax 212/644-3025 CableSUM/TRUSTNEW
2121907-4700 Te/ex661590ESSEBNY421618                                                             YORK
ESSEBNY Fax 212/907-4730                                                                          Wire S.W.I.F.T.STBC US 33
CableESSEBANKEN
Wire S.W.J.F.T.ESSEUS 33                                                                          Svenska Handelsbanken AB (publ)
                                                                                                  Branchof Stockholm,Sweden                      Rt No 0260 10841 1-1084/260
                                                                                                  875 Third Avenue4th Floor (10022-7218)         Mgr
                                                                                                  212/326-5100 Telex1561322SVNYUT                  Par IngemarBeckman,EVP, Hd, Cap Mrkls
                                                                                                  Fax 212/326-5196                                   Asset Mgmt
                                                                                                  Wire S.W.1.F.T
                                                                                                               . HAND US 33
                                                                                                  Other City Branches
                                                                                                  c/o SHB New York branch 875, 3rd Avenue(10022-7218),212/326-5100,Mgr Stephan Oxenborg, Mgr
                        Case 1:20-mc-00131-VSB Document 5-3 Filed 03/04/20 Page 8 of 9
                        New York City (Manhattan)                                                                                                             December 2017 - May 2018
           86           U.S . - NEW YORK                                                                                                                            The Bank Directory


           SwedbankAB (publ)                                                                         TD Bank, National Association branch/es/locatedat 1350Avenueof the Americas,25
           Branchof Sundbyberg,Sweden                     Rt No 0260 1257 7 1-1257/260               HudsonSt, ceasedoperations, effectiveJanuary,2016.
           One Penn Plaza, 15th Floor (10119)             Mgr John Matthews,Gen Mgr
           212/486-8400 Fax 212/486-3220                                                             The Toronto-Domin
                                                                                                                     ion Bank
           Wire S.W.I.F.T.SWED US 33, SWED US 33 !BF                                                 Branchof Toronto,Canada                         Rt No 0260 0324 3 1-324/260
                                                                                                     31 W 52nd St (10019-6101)                       Mgr NR
           Taiwan Business Bank, Ltd                                                                 212/827-7000 Fax 212/827-7248
           Branchof Taipei,Taiwan                         Rt No 0260 1499 9 1-1499/260               Wire S.W.I.F.T.TDOM US 33
           32 Old Slip, 5th Fl (10005)                    Mgr NR
           626/537-7593                                                                              Turkiye CumhuriyetMerkez BankasiA.S.
           Wire S.W.I.F.T. MBBT US 33                                                                Rep Officeof Ankara, Turkey                     Rt No
                                                                                                     821 United Nations Plaza (10017-3520)           Mgr NR
           Taiwan Cooperative Bank                                                                   212/682-8717 Fax 212/867-1958
           Branchof Taipei, Taiwan                        Rt No 0260 1495 7 1-1495/260
I          88 Pina St, 31st Fl (10005)                    Mgr NR
!I                                                                                                   Tiirkiye Cumhurlyeti Ziraat BankasiA.S.
           Wire S.W.I.F.T. TACB US 33                                                                Branchof Ankara, Turkey                         Rt No 0260 0912 4 1-912/260
                                                                                                     122 E 42nd Street, Suite 310 (10168)            Mgr Sevda Dokmeci,Hd, Oper


     r.
     1·
          TD Bank, National Association
            Branchof Wilmington,DE
            666 Broadway(10012)
          · 212/505 -5959 Fax 212/505-5552
                                                          Rt No 0260 1367 3 1-1367/260
                                                          Mgr RaffaeleDiMaggio
                                                          BranchDeposits 6/30/16 224,524,000
                                                                                                     212/557-5612 Telex426674 ZBNY
                                                                                                     Fax212/490-8076 CableZERBANKNEWYORK
                                                                                                     Emailinfo@ziraatnewyork.com

                                                                                                     Tiirkiye i~.Bankasi A.$.
I·   1
     ·'
          OtherCity Branches
          1091Third Ava (10065), 212/753-2467,Fax212/753-2484,Mgr BarbaraKoudellou
            BranchDeposits 6130/16 300,016,000
          200 W 26th St (10001), 212/627-8209,Fax2121627-0131,Mgr Johnny Pacheco
                                                                                                     Rep Officeof Istanbul,Turkey
                                                                                                     500 Fifth Avenue,Suite 2400 (10110)
                                                                                                     212/840-1027 Fax 212/840-1034
                                                                                                                                                     Rt No
                                                                                                                                                     Mgr NR

            BranchDeposits 6/30/16 252,310,000                                       ·
          685 3rd Ave (10017), 212/599-2322,Fax212/599-2722,Mgr KimeshaPalmer                        Tiirkiye Vakiflar Bankasi T.A.O.
            BranchDeposits 6/30/16 181,405,000                                                       Branchof Istanbul,Turkey                        Rt No 0260 1271 3 1-12711260
          1504 Third Ave (10028), 212/396-5740,Fax212/396-5742     , Mgr Thomas D Toy                680 Fith Ave, 23rd Fl (10019-4614)              Mgr NR
            BranchDeposits 6/30/16 305,429,000              ·                                        212/621-9400 Te/ex6791891VAKIF NY
          475 Park Ave South (10016),212/634-2920,Fax212/634-2922, Mgr Jason Dull                    Fax2121702-1088
            BranchDeposits 6130/16 399,936,000                                                       Wire S.W.I.F.T.TVBA US 33
          1995 Broadway (10023),212/579-9418    , Fax2121579-9462,Mgr HowardGreen
            BranchDeposits 6130/16 287,964,000                                                       UBS AG
          2109 Broadway(10023),646/505-1118, Fax6461505-1177,Mgr RobertFucci                         Branchof Zurich, Switzerland                    Rt No 0260 0799 3 1-799/260
            BranchDeposits 6130   / 16 223,923,000                                                   299 Park Ave (10017)                            Mgr NR
          1470 Second Ave (10021),212/737-4890,Fax 212/737-5705,Mgr AlcinthaJohnson                  212/821-3000
            BranchDeposits 6130/16 214,002,000                                                       Wire S.W.I.F.T.UBSW US 33 PID, UBSWUS 33
          2521 Broadway(10025),917/493-5682     , Fax9171493-5698,Mgr Stave Roberts                  PAK
            BranchDeposits 6130/16 268,461,000
                                                                                                     OtherCity Branches
          90 Fifth /We (10011), 212/381-7900,Fax212/381-7902,Mgr Lewis Finn
                                                                                                     101 Park Ava (10178), PO Box 395, Church St Stn (10008-0395),212/916-2000,Fax212/916-2001,
            BranchDeposits 6130/16 388,425,000                          ·
                                                                                                       Mgr NR
          300 W 125th St (10027),212/280-0756, Fax2121280-2938,Mgr Steve Roberts
            BranchDeposits 6130/16 99,097,000
          469 7th Ave (10018), 212/244-7201,Fax212/244-7204,Mgr Alison Murphy                        UniCreditBank AG
            BranchDeposits 6130116330,404,000                                                        Branchof Munich,Germany                         Rt No 0260 0880 8 1-8801260
          1120Ava of the Americas(10036),212/354-6061,Fax2121354-4083,Mgr Mark Gusinov               150 E 42nd St (10017-5612)                      Mgr Oliver Schwarz,Mgr
            BranchDeposits 6/30116 138,586,000                                                       212/672-6000 Telex62 850 UBB NYK
          317 Madison Ave (10017),212/651-2700,Fax2121651-2710       , Mgr Ronald Berkowitz          Fax212/672-5555
          2831 Broadway (10025),212/932-7859,Fax212/932-7946,Mgr David Hargraves                     Wire S.W.I.F.T, HYVE US 33, HYVE US 33 FXC,
            BranchDeposits 6130/16 132,114,000                                                       HYVE US 33 001, HYVE US 33 FEX, HYVE US
          2 Wall St (10005),6461344-4800,Fax 646/344-4802, Mgr Joseph Paradise                       33 tBF, HYVE US 33 LNS, HYVE US 33 MMD,
            BranchDeposits 6/30/16 567,376,000                                                       HYVE US 33 REA, HYVE US 33 SYN, HYVE US
          260 Park Ave South (10010), 212/533-6036  , Fax 212/533-6296,Mgr RobertA Jacobs            33 SWS, HYVE US 33 GMT
            BranchDeposits 6130/16 180,373,000
          155 Canal St (10013),212/431-4146 , Fax 212/431-4170,Mgr William Leung                     UniCredit S.p.A.
            BranchDeposits 6130   / 16 231,553,000                                                   Branchof Milan, Italy                           Rt No 0260 0853 6 1-853/260
          535 ColumbusAve.(10024),212/580-6092,Fax 212/580-6190,Mgr NR                               150 E 42nd St (10017-5812)                      Mgr NR
            BranchDeposits 6/30/16 119,454,000                                                       212/546-9600 Fax212/407-1786
          1633 Broadway(10019), 212/246-2112,Fax2121246-2212,Mgr NR                                  Emailnewyorkbranch@unicreditgroup
                                                                                                                                    .eu
            BranchDeposits 6130/16 134,450,000                                                       Wire S.W.I.F.T.UNCR US 33, UNCR US 33 IBF,
          582-5869th Ave (10036),212/247-8206,Fax212/247-0938,Mgr Joyce Milliner                     UNCR US 33 FXC, UNCR US 33 GMT
            BranchDeposits 6130/16 435,354,000
                                                                                                     OtherCity Branches
          401 Fifth Ave (10016), 212/679-2270,Fax 212/679-6574,Mgr DeannaVanderveen
                                                                                                     250 Park Ave, Ste 800 (10177-0899),212/692-4300,Mgr NR
            BranchDeposits 6/30116 341,936,000
          258 Broadway(10007), 212/608-5034,Fax212/608-5426,Mgr Carolyn Ugh Rt No 0213 0256 7
          50-0256/0213                                                                               United Bank for Africa pie
            BranchDeposits 6130   / 16 219,086,000                                                   Branchof Lagos, Nigeria                         Rt No0260 0011 0 1-11/260
          47 Third Ave (10003), 212/253-2010,Fax2121529    -3592, Mgr StevenAbel Rt No 0213 0256 7   1 RockefellerPlaza 8th Floor (10022-4212)       Mgr NR
          50·025610213                                                                               212/308-7222 TelexMCI 6801143/78
            BranchDeposits 6130/16 95,152,000                                                        Fax212/688-0870
          1873 Broadway(10023),212/245-0033,Fax212/245-0098,Mgr Joseph Doolan Rt No 0213 0256 7      Email ubany@ubany.com
          50-025610213                                                                               Wire S.W.I.F.T.UNAF US 33
            BranchDeposits 6130/16 144,127,000
          2400 Broadway (10024),212/579-2010, Mgr NA                                                 United Bank Limited
          576 2nd Ave (10016), 212/689-1044,Mgr NA                                                   Branchof Karachi,Pakistan                       Rt No 0260 0790 6 1-790/260
          885 6th Ave (10001), 212/967-0055,Mgr NA                                                   80 Broad St., 24 F (10004)                      Mgr Anwar Zaidi, Gen Mgr
          451 LexingtonAve (10017),212/883-0082, Mgr NR                                              212/943-1275 Fax 212/968-0557
          21 E 1st St (10003), 212/777-4549,Mgr NA                                                   CableUNITEDBANK
          122 GreenwichAve (10011),212/242-6681,Mgr NR                                               Wire S.W.I.F.T.UNIL US 33
          224 W 57th St (10019), 212/397-2259,Mgr NA
          254 Canal St (10013), 646/613-7043,Mgr NA                                                  United Orient Bank                              Rt No 0260 0275 2 1-2751260 Fedwireon-line
          329 1st Ave (10003), 212/260-8440,Mgr NR                                                                                                   Fed TelegraphNameUN ORIENTNYC
          444 MadisonAva (10022),212/308-7046,Mgr NR
          500 Park Ava (10022),212/688-3152,Mgr NR                                                   State/CommercialBank                            AssetRank 112/117State 3,93615,189 U.S.
          655 Avenue Of The Americas(10010), 212/255-2090, Mgr NR                                    10 ChathamSq (10038-1098)                       Rnancial Figures      6/30/16        6130117
          919 2nd Ave (10017), 212/593-8071, Mgr NA                                                  212/349-1100 Fax2121227-6200                    TotalAssets        93,810,000     96,714,000
          953 3rd Ave (10022), 212/888-0264,Mgr NA                                                   /nternetwww.uobusa.com Estb 1981                TotalLoans         81,617,000     89,138,000
          1031First Ave (10022),212/888-0936,Mgr NR                                                  Memb FDIC, FHLB, ICBA, NY Bnkrs ACH:Yes         TotalDeposits      79,288,000     79,781,000
          12303rd Ave (10021), 212/535-1260  , Mgr NR                                                ReturnItems 212/349-1100Ext 345                 TotalEquity        11,865,000     12,365,000
          1240 1st Ave (10065), 212/288-1167,Mgr NR                                                  HoldingCo NA                                    Net Income            183,000        265,000
          1290Avenue Of The Americas(10104),212/245-0282,Mgr NR                                      (For CorrespondentInformationpleaserefer to The WorldwideCorrespondents
                                                                                                                                                                           Gulde)
          1709Third Ave (10128),2121722·0873,Mgr NA
          182 Broadway(10038),212/233-0275    , Mgr NR                                                                                                                              I/sting continued
          1375 Broadway (10018),212/840-0102,Mgr NR
          910 Eight Ave (10019),212/245-2084,Mgr NA
                                     Case 1:20-mc-00131-VSB Document 5-3 Filed 03/04/20 Page 9 of 9
       December 2017 - May 2018                                                                                                  New York City (Manhattan-Brooklyn)
       The Bank Directory                                                                                                                       . U.S. - NEW YORK                                     87
         United Orient Bank                                                                               WestpacBankingCorporation
       listing continued                                                                                  Branchof Sydney,Auslralia                        Rt No 0260 0344 7 1-344/260
       Chair AnthonyP Colombini                         loans CC lee                                      575 Fifth Ave, 39th Fl (10017-2422)              Mgr Him Tate; Gen Mgr-Europe..
       Pre,ldent C·C lee                                MarketingC C lee                                  212/551-1800     Telex(23) 425 620
       CEO CC lee                                       OperationsAlbert K K Chu, EVP & COO               Fax212/551-1999            .
       Fin/Acctg NA                                                                                       Wire S.W.I.F.T.WPACUS 33
       City Branches
       185 Canal St (10002),212/699-3888,Fax 212/699-2988,Mgr Jelenna Leung                               WilmingtonTrust, NationalAssociation
         BranchDeposits 6130/16 33,003,000                                                                Branchof Wilmington,DE                           Rt No 0223 1300 5 50-1300/223    T
       OtherBranches: Manhattan(2)                                                                        520 MadisonAve, 33rd Floor (10022)               Mgr NA
                                                                                                          212/751-9500
       United OverseasBank Limited
       Agencyof Singapore,Singapore                     Rt No 0260 0711 3 1-711/260                       WilshireBank changedtitle to Bankof Hope,due to a mergerwith BBCNBank,of Los Angeles,CA,
       UOB Building,592 Fifth Avenue, 1othFloor, 481h   Mgr GeorgePhoonSeng Lim, Gen Mgr                  effectiveJuly, 2016.
       Street (10036)
       212/382-0088   Telex232265TYEHUA                                                                   Woori America Bank                               Rt No 0260 0744 3 1-744/260      , Fedwireoff-fine
       Fax 212/382-1881 CableTYEHUABANKNEW
                                                                                                          State/CommercialBank                             Asset Rank 32/117State 420f5,189U.S.
       YORK                                                                                               330 5th Avenue3rd Floor (10001)                  Financial-Figures       6130/16       6/30/17
       Emailuob.newyork@uobgroup.com
                                                                                                          212/244-1500 Telex220485 KCB NY                  TotalAssets       1,509,925,000 1,682,821,000
       Wire S.W.I.F.T.UOVBUS 33                                                                           Fax 212/695-5593 CableNEWCOMBANK                 TotalLoans        1,246,217,000 1,412,188,000
                                                                                                          Internetwww.wooriamericabank.comEstb 1984        TotalDeposits     1,333,142,000 1,490,150,000
       Valley NationalBank                                                                                Memb ABA, FDIC, ICBA ACH:Yes                     TotalEquity         163,202,000   176,525,000
       Branchof Passaic,NJ                              Rt No 0260 0679 0 1-679/260                       Return/fems 212/244-1500                         Net Income            5,383,000     6,630,000
       924 Broadway,4th Fl (10010)                      Mgr NA                                            HoldingCo Woori Bank, Seoul,
       212/253-4901 Fax 212/254-0715                    BranchDeposits 6130/16 274,376,000                Wire S.W.I.F.T.HVBKUS 3N
       Wire S.W.I.F.T. MBNYUS 33
                                                                                                          (For CorrespondentInformationpleaserefer lo The WorldwideCorrespondents
                                                                                                                                                                                Guide)
       Other City Branches
       100 Park Ave (10017-1101),212/867-6242, Fax 212/922-1353,Mgr NA                                    Chair Gyue Kim                                   Loans RobertT McGowan,SVP
         BranchDeposits 6/30/16 501,438,000                                                               PresidentHong Koo Kim                            MarketingSung Hyo Yoon,VP
       93 Canal St (10002),646/613-8079,Fax2121219-2384,    Mgr NA                                        CEO Hong Koo Kim                                 Operations NA
         BranchDeposits 6130   / 16 44,916,000                                                            Fln/Acctg NA
       71 W 47th St (10036),212/764-6755,Fax 212/944-9476,Mg; NA                                          OtherBranches: Queens(Flushing,Woodside);CA: Los Angeles;MD: EllicottCity; NJ: Closter,Fort Lee,
         BranchDeposits 6130/16 244,145,000                                                               PalisadesPark, Ridgefield;PA: Cheltenham,Philadelphia;VA: Annandale
       1040Six1hAve (10018),212/819-1686,Fax 212/730-8499,Mgr NA
       295 Fifth Ave @ 30th St (10016-7103),212/481-6109,Fax 212/213-4870,Mgr.NA                          Woori Bank
         BranchDeposits 6/30/16 158,247,000                                                               Agencyof Seoul, SouthKorea                       Rt No 0260 0541 6 1•541f260
       450 Broadway(10013-2563),212/925-8300,Fax 212/274-9606,Mgr NA                                      245 Park Ave, 43rd Fl (10167-0001)               Mgr Deuk Soo Na, Sales Dir/GenMgr
         BranchDeposits 6/30/16 166,280,000                                                               212/949-1900 Telex232108HANVITUR
       1328 SecondAve (10021),212/585-4213, Fax2121585-4013,      Mgr NA                                  Fax2121490 -7146 CableCOBANKOREANEW
         BranchDeposits 6130/16 33,636,000                                                                YORK
       1569 Third Ave @ 88th St (10128-2202),917/492-2736,Fax 917/492-1083,Mgr NA                         Wire S.W.I.F.T. HVBKUS 33
         BranchDeposits 6/30/16 33,027,000
       159 8th Ave (10011-5107),212/741-4690,Fax2121645    -0955, Mgr NA
         BranchDeposits 6/30/16 18,940,000                                                                Yap, ve Kredi BankasiAS
       111 4th Ave (10003-5236),212/777-2870,Fax 212/777-2396   , Mgr NA Rt No 0212 0138 3 55-0138/0212   Rep Officeof Istanbul,Turkey          Rt No
         BranchDeposits 6/30/ 16 25,289,000                                                               40 E 52nd St, 20th Fl (10022-5911);   Mgr NA
       924 Broadway(10010-6007)    , 212/477-7783,Fax 212/777-3498, Mgr NA Rt No 0212 01383               745 5th Ave, Ste 1114 (10151-1199)
                                                                                                          212/751-1135 Telex125857YAPI NYK
       55-0138/0212
       1040Avenue of the Americas,39th St (10018),212/819-1682,Mgr NA Rt No 0212 0138 3 55-0138/0212      Fax212/308,3491 CableYAPIKREDINEWYORK
         BrsnchDeposits 6130/16 146,175,000                                  .
       120 Broadway(10271),212/359-3434,Fax2121406-6046      , Mgr NA RI No 0260 1404 1 1•1404/0260
         BranchDeposits 6/30/ 16 8,904,000                                                                NewYorkCity(Brooklyn)
       Valley NationalBank branch/es)locatedat 90 FranklinSI, ceasedoperations,effective
       November,2015.                                                                                     Alma Bank
                                                                                                          Branchof New York City (Queens),Astoria          Rt No 0260 14384 1-1438/260
       Valley NationalBank branch/es)locatedat 350 ParkAve, ceasedoperations,effectiveJune,               1218 KingsHwy (11229)                            Mgr NA
       2016,                                                                                              718/336-4070 Fax 718/336-4071                    BranchDeposits 6/30/16 46,211,000
                                                                                                          OtherCity Branches
       Valley NationalBank branch(es)locatedat 776Ave of the Americas,ceasedoperations,effective          8424 5th Ave (11209),718/680-5800, Fax 718/680-5828,Mgr NA
       May,2016.                            ·                                                               BranchDeposits 6130/16 48,115,000
                                                                                                          140 58th St (11220),718/439-8270,Fax718/439·8271, Mgr NA
,,     Wells Fargo Bank, NationalAssociation                     ·                                          BranchDeposits 6130/16 33,902,000                         .
          Branchof Sioux Falls, SD                      Rt No 0260 1288 1 1-1288/260                      1023Ave of the Americas(11001),212/730-5890,Fax 212/730-5891,Mgr NA
\    ·····2330 Broadway(10024)                          Mgr NA                                            4401 13thAve (11219), 718/907-1000,Fax7181436-0647,  Mgr NA
          917/441-3271                                                                                      BranchDeposits 6130/16 13,865,000
       OtherCity Branches
       784 Broadway(10003),212/677-569 3, Mgr NA                                                          AmalgamatedBank
       463 Broadway(10013),212/941-4440,Mgr NA                                                            Branchof New York City (Manhattan)               Rt No 0260 0337 9 1-337/260
       120 SeventhAve (10011),212/488·5180,Mgr NA                                                         1212 FultonSt (11216)                            Mgr PatriciaBines,VP
       535 SeventhAve (10018),212/764-8260,Mgr NA                                                         718/510-9001 Fax 718/399-2869                    BranchDeposits 6130/16 31,028,000
       2040 Broadway(10023),212/769-7840,Mgr NA
       143 Lenox Ave (10026),212/531-8850,Mgr NA                                                          Other City Branches
       180 MadisonAve (10016),212/213-0936,Mgr NA                                                         4502 5th Ave (11220),718/510-9021,Fax 718/435-2452, Mgr NA
       104 E 14th St (10003),212/419-5637, Mgr NA                                                           BranchDeposits 6130/16 30,317,000
       375 Park Ave (10152),704/590-490tl, Mgr NA Rt No 0260 0509 2 1-0509/0260

        Wells Fargo Bank, NationalAssociationbranch(es)locatedat 99 ParkAve, ceased
        operations,effectiveMay, 2016.

        WestdeutscheImmobilienServicingAG
        Rep Office of Mainz,Germany                     Rt No
        850 Third Ave, 21st Floor (10022)               Mgr NA
        212/588-0065    Fax 212/588-0992
        Emailny@wdimmobank     .com

        WestdeutschelmmobilienBankAG bankinglicensesurrendereffectiveJune,2017
        WestdeutscheImmobilienBank AG changedtitle to WestdeutscheImmobilienServicingAG,
        effectiveJune, 2017.
